As filed with the U.S. Securities and Exchange Commission on October 9, 2015 File No.333-182274 File No.:811-22310 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 18 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.20 x FACTORSHARES TRUST (Exact Name of Registrant as Specified in Charter) 35 Beechwood Road, Suite 2B Summit, New Jersey 07901 (Address of Principal Executive Offices, Zip Code) (Registrant’s Telephone Number, including Area Code) (877) 756-7873 SR Services, LLC 300 Delaware Avenue, Suite 800 Wilmington, DE 19801 (Name and Address of Agent for Service) Copy to: W. Thomas Conner Reed Smith LLP 1treet, N.W. Suite 1000 - East Tower Washington, DC 20005 As soon as practical after the effective date of this Registration Statement (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective o immediately upon filing pursuant to paragraph (b) ý on October 17, 2015 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [x] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 13 (the “Amendment”) to its Registration Statement (filed on July 31, 2015) until October 17, 2015.Parts A, B and C of the Amendment are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment (this “Amendment”) to its Registration Statement on Form N-1A under rule485(b) under the Securities Act and has duly caused this Amendment to be signed below on its behalf by the undersigned, duly authorized, in the City of Summit, State of New Jersey, on October 9th, 2015. FactorShares Trust By: /s/ Samuel Masucci, III Samuel Masucci, III Trustee and President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacity indicated on October 9, 2015. Signature Title /s/ Samuel Masucci, III Trustee and President Samuel Masucci, III /s/ John A Flanagan Treasurer (principal financial officer and principal accounting officer) John A. Flanagan /s/ John W. Southard* Trustee John W. Southard /s/ Terry Loebs* Trustee Terry Loebs /s/ Samuel Masucci, III *Samuel Masucci, III, Power of Attorney
